Exhibit 10.1

 

FOURTH AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This Agreement (the “Fourth Amendment”) is entered into between Flow
International Corporation (the “Company”) and the undersigned as of January 31,
2006. It further amends the Registration Rights Agreement (the “Agreement”) made
and entered into as of February 21, 2005, by and among the Company and the
investors signatory thereto (each an “Investor” and collectively, the
“Investors”) as amended as of September 13, 2005 (“First Amendment”),
October 12, 2005 (“Second Amendment”) and December 31, 2005 (“Third Amendment”).
Capitalized terms not specifically defined herein shall have the same meaning as
in the Agreement. For good and adequate consideration, receipt of which is
hereby acknowledged, the undersigned agree(s) as follows

 

1. The undersigned is an “Investor.” The Investor continues to hold the
Registrable Securities acquired pursuant to the Purchase Agreement.

 

2. The First Amendment amended the term “Effectiveness Date” as used in the
Agreement by substituting “210th” for “180th”, the Second Amendment amended the
term “Effectiveness Date” by substituting “285th” for “210th” and the Third
Amendment amended the term “Effectiveness Date” by substituting “316th” for
“285th.” Pursuant to Section 6(f) of the Agreement, the Agreement as amended by
the First, Second and Third Amendments is further amended to read as follows:

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
354th calendar day following the Closing Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2(b), the earlier of (i) the
354th calendar day following (x) if such Registration Statement is required
because the Commission shall have notified the Company in writing that certain
Registrable Securities were not eligible for inclusion on a previously filed
Registration Statement, the date or time on which the Commission shall indicate
as being the first date or time that such Registrable Securities may then be
included in a Registration Statement, or (y) if such Registration Statement is
required for a reason other than as described in (x) above, the date on which
the Company first knows, or reasonably should have known, that such additional
Registration Statement(s) is required, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

 

3.

Except as expressly provided for in this Fourth Amendment, the Agreement as
amended by the First, Second and Third Amendments will remain unchanged and in
full force and effect. The term “Agreement”, as used in the Agreement and all
other instruments and agreements



--------------------------------------------------------------------------------

 

executed thereunder, shall for all purposes refer to the Agreement as amended by
the First, Second and Third Amendments and this Fourth Amendment.

 

4. This form of the Fourth Amendment is one of several identical forms of the
Fourth Amendment, the others to be executed by other Investors. This Fourth
Amendment and the other identical forms of Fourth Amendment shall become
effective when executed forms of Fourth Amendments given by Holders of no less
than a majority in interest of the outstanding Registrable Securities shall be
delivered to the Company.

 

Flow International Corporation:

       

Its                                 

       

 

          Name of Investor      

Number of Registrable Securities Held

(Equal to number of shares and warrants

purchased under Purchase Agreement)

By:

               

Its

               